DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is written in response to the Applicants Remarks filed 12/22/21.  Claims 1-6, 8-13 are pending.  Claims 7 and 14 have been cancelled.
Withdrawn Rejections
	The 103 rejections of claims 1-14 under Se-Hui et al. (KR 20160051084) Machine Translation have been withdrawn due to the amendments the claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Se-Hui et al. (KR 20160051084) Machine Translation in view of Woodyer et al. (US 2016/0302463).
Regarding Claim 1:  Se-Hui discloses a fermented milk stabilized with psicose (allulose) [abstract].  Se-Hui discloses that the psicose is 2 to 55 parts by weight of saccharides [claim 7].
Se-Hui does not disclose wherein the saccharides include fructose in an amount of 20 parts by weight or less, relative to 100 parts by weight of the saccharides in terms of dried solid content.
Woodyer discloses beverages and food products containing psicose in high amounts [abstract].   Woodyer also discloses the psicose in the presence of smaller amounts of saccharides including sucrose for example a table top sweetener containing 97.5 to 99.8% psicose/allulose and the remainder a nutritive sweetener including sucrose or fructose, or glucose or combinations [0031; 0035-0037; 0039-0044].  Woodyer also discloses that the reference is relevant to yogurt which is a fermented milk [0018; 0274].

Although Woodyer does not explicitly disclose the sweeter in parts by weight, it is clear that it contains more than 70 parts by weight of allulose by its incorporation of over 97% allulose and that other saccharides are 20 parts or less since either fructose is absent or it was incorporated at less than 3% of the sweetener.
	Regarding Claim 2:  Se-Hui discloses as discussed above in claim 1.  Se-Hui discloses a difference in pH change over 15 days of .107 or .129 at refrigeration temperatures [pg. 9 paragraph 118].  Although Se-Hui does not disclose wherein a difference in pH of the fermented milk at 7°C after a date selected in 21 to 31 days from a manufacturing date, is 0.30 or less, Se-Hui discloses including the same sugar for the purpose of stabilizing and further discloses stability at refrigeration temperatures and at 15 days, a pH change as little as .107, one of ordinary skill in the art would likely have had change in pH less than .30 at 21 days given the change was a little a .107 in the prior art.
	Regarding Claim 3:  Se-Hui discloses as discussed above in claim 1.  Se-Hui discloses that over 15 days the acidity change was .103 or .112 [pg.10, para 120].  Se-Hui does not disclose wherein a difference in titratable acidity of the fermented milk is equal to or less than 0.20%, at 7°C after a date selected in 17 to 28 days from a manufacturing date, as calculated according to the following 

Equation 1:  Titratable acidity (%) = O.1N NaOH titration amount (ml) X 0.009* X F** x 100
                                                              Sample weight (g)
* 1ml of O.1N NaOH corresponds to 0.009 of lactic acid,
** Factor of 0.1N NaOH

	Regarding Claims 4 and 5:  Se-Hui discloses as discussed above in claim 1.  Se-Hui discloses microorganisms from the genus lactobacillus, Bifidobacteria, and Streptococcus [pg. 4, para 39]; Se Hui specifically discloses L. acidophilus and S. thermophilus [pg. 4, para 39].
	Regarding Claim 6:  Se-Hui discloses as discussed above in claim 1.  Se-Hui discloses glucose at 2 to 60 parts by weight [claim 7].
Woodyer as discussed above discloses the psicose in the presence of smaller amounts of saccharides including sucrose for example a table top sweetener containing 97.5 to 99.8% psicose/allulose and the remainder a nutritive sweetener including sucrose or fructose, or glucose or combinations [0031; 0035-0037; 0039-0044].
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Se-Hui overlap the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  
Further, although Woodyer does not explicitly disclose the sweeter in parts by weight, it is clear that it contains more than 70 parts by weight of allulose by its incorporation of over 97% allulose and that other saccharides are 15 parts or less since either glucose is absent or it was incorporated at less than 3% of the sweetener.
Regarding Claim 8:    Se-Hui discloses as discussed above in claim 1.  Se-Hui discloses the saccharides at 2 to 20 parts by weight of the fermented milk [claim 21].
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Se-Hui overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  
Regarding Claim 9:    Se-Hui discloses as discussed above in claim 1.  Se-Hui discloses the milk at 2 to 97 parts by weight of the fermented milk [claim 21].
Regarding Claim 10:  Se-Hui discloses a method of stabilizing fermented milk with psicose (allulose) [abstract].  Se-Hui discloses that the psicose is 2 to 55 parts by weight of saccharides [claim 7].
Se-Hui does not disclose wherein the saccharides include fructose in an amount of 20 parts by weight or less, relative to 100 parts by weight of the saccharides in terms of dried solid content.
Woodyer discloses beverages and food products containing psicose in high amounts [abstract].   Woodyer also discloses the psicose in the presence of smaller amounts of saccharides including sucrose for example a table top sweetener containing 97.5 to 99.8% psicose/allulose and the remainder a nutritive sweetener including sucrose or fructose, or glucose or combinations [0031; 0035-0037; 0039-0044].  Woodyer also discloses that the reference is relevant to yogurt which is a fermented milk [0018; 0274].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the sweetener system in Se-Hui for the sweetener of Woodyer since it is a lower calorie combination of psicose and other saccharides while being able to replace sugar 1:1 and while keeping a taste similar to sugar. 
Although Woodyer does not explicitly disclose the sweeter in parts by weight, it is clear that it contains more than 70 parts by weight of allulose by its incorporation of over 97% allulose and that other saccharides are 20 parts or less since either fructose is absent or it was incorporated at less than 3% of the sweetener.
Regarding Claim 11:  Se-Hui discloses as discussed above in claim 10.  Se-Hui discloses preventing the reduction in pH and reducing a change in acidity [para 118-120].
Regarding Claim 12:  Se-Hui discloses as discussed above in claim 10.  Se-Hui discloses microorganisms from the genus lactobacillus, Bifidobacteria, and Streptococcus [pg. 4, para 39].
Regarding Claim 13:  Se-Hui discloses microorganisms from the genus lactobacillus, Bifidobacteria, and Streptococcus [pg. 4, para 39]; Se Hui specifically discloses L. acidophilus and S. thermophilus [pg. 4, para 39].  Se-Hui discloses that the inclusion of psicose stabilizes fermented milk [abstract].  Se-Hui discloses that the psicose prevents the reducing in pH and reducing change in acidity [para 118-120].  Although Se-Hui does not characterize the psicose as a “growth inhibitor”, its effect on the bacteria in fermented milk is indicative of the effect.  
Se-Hui does not disclose wherein the saccharides include fructose in an amount of 20 parts by weight or less, relative to 100 parts by weight of the saccharides in terms of dried solid content.
Woodyer discloses beverages and food products containing psicose in high amounts [abstract].   Woodyer also discloses the psicose in the presence of smaller amounts of saccharides including sucrose for example a table top sweetener containing 97.5 to 99.8% psicose/allulose and the remainder a nutritive sweetener including sucrose or fructose, or glucose or combinations [0031; 0035-0037; 0039-0044].  Woodyer also discloses that the reference is relevant to yogurt which is a fermented milk [0018; 0274].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the sweetener system in SeHui for the sweetener of Woodyer since it is a lower calorie combination of psicose and other saccharides while being able to replace sugar 1:1 and while keeping a taste similar to sugar. 
Although Woodyer does not explicitly disclose the sweeter in parts by weight, it is clear that it contains more than 70 parts by weight of allulose by its incorporation of over 97% allulose and that other saccharides are 20 parts or less since either fructose is absent or it was incorporated at less than 3% of the sweetener.
In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA1951).  In the instant case, the examiner has given weight to the bacteria and the recitation of allulose.
                                                                                                                                                                                           
Response to Arguments
The 103 rejections of claims 1-14 under Se-Hui et al. (KR 20160051084) Machine Translation have been withdrawn due to the amendments the claims and have been newly rejected in view of Woodyer.
On pages 5-6, the Applicants assert that the amounts of psicose and fructose are different in Se-Hui than what is recited.
The Examiner maintains that the saccharide content is a modifiable parameter.  However, the claims have been rejected in view of Woodyer which renders obvious using the claimed sweetener blend.
On pages 6-9, the Applicants assert unexpected results in that the claims amounts can improve storage stability, suppress a decrease in pH, suppress increase in acidity and suppress increase in sourness.  The Applicants also assert that Se-Hui does not disclose increasing storability and suppressing post fermentation growth.
The Examiner maintains that these features are not so unexpected because Se-Hui discloses that the fermented milk with the sweetener system maintains a stable pH and the change in acidity is reduced [0118-0120].
The Examiner notes that the additional properties of the claims were not required.  There was a selection of features.  Each feature was not a required claim limitation because the claim stated the term “or”. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Felicia C Turner/            Primary Examiner, Art Unit 1793